—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered March 20, 2000, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree and reckless endangerment in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 15 years and 3V2 to 7 years, respectively, unanimously affirmed.
The court properly permitted defendant to proceed pro se at trial after a thorough colloquy at which the court ensured that defendant was aware of the disadvantages and risks of representing himself and of the important role of a lawyer (see People v Arroyo, 98 NY2d 101 [2002]; People v Smith, 92 NY2d 516 [1998]). The court noted that defendant had experience with the legal system. Moreover, at the end of this colloquy, defendant exhibited a familiarity with criminal proceedings by making inquiries about grand jury minutes and other Rosario material and the need for time to examine such documents.
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Sullivan, Ellerin, Williams and Lerner, JJ.